Citation Nr: 1637767	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for tinea pedis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2015, the Veteran requested a hearing before a Veterans Law Judge by videoconference.  The Veteran did not appear for a hearing that was scheduled for August 8, 2016.  The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2015).



REMAND

During the pendency of the appeal, the Veteran's tinea pedis has been rated as 30 percent disabling under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2015).  Under that Diagnostic Code, in order to qualify for a next higher 60 percent rating, the Veteran's tinea pedis disability must be productive of symptomatology more nearly approximating involvement of more than 40 percent of the entire body or affecting more than 40 percent of exposed areas; or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

In a February 2011 VA medical examination report, the examiner noted that the Veteran's tinea pedis affected 10 percent of his skin.  The Veteran reported using topical medications, specifically Naftifine 1% cream and Urea 10% cream, for tinea pedis daily.  In a February 2014 VA medical examination report, the examiner noted that the Veteran's tinea pedis affected less than five percent of his skin.  The Veteran reported using topical medications, specifically Miconazole Nitrate 2% topical powder and Urea 20% cream, for tinea pedis daily or every other day over the previous year.  The record does not contain any opinion from a medical examiner regarding whether the Veteran's use of topical medications was equivalent to the systemic therapy involving corticosteroids or other immunosuppressive drugs mentioned in Diagnostic Code 7806.  A remand is necessary to schedule an additional VA medical examination to determine the severity of the Veteran's tinea pedis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the record.

2.  Schedule the Veteran for an examination with a medical doctor with experience in dermatology to determine the severity of tinea pedis.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must review the claims file and must note that review in the report.  In reviewing the file, the exam should note the medications the Veteran has used to treat tinea pedis during the appeals period, dating since December 2009.  The examiner should opine as whether the Veteran's use of medications, to include topical medications, in treating tinea pedis since December 2009, was equivalent to systemic therapy involving corticosteroids or other immunosuppressive drugs, and should provide a rationale for that finding.  The examiner should also state the percentage of the body affected by tinea pedis.  Finally, the examiner should describe the impact of tinea pedis on occupational functioning, and should describe the symptoms resulting in any occupational impairment.  

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

